The Chancellor.
Under sections 10 and 11 of Rev. Stat. 924, 925, the bill, I think, might be fded by the wife in her own name, without a next friend. I am not prepared to say that in that case the 11th section, providing that in any auch suit it 'shall and may be lawful for- the chancellor, if applied for before answer fded, to order a bond to be given in one hundred dollars, by one or more sufficient freeholders, with condition to pay such costs as may be awarded to be paid to the-defendant, is imperative. Even in suits by the wife for alimony, this court, in proper eases, makes an order on the husband to pay money for the wife’s costs and expenses. In this case-the next friend is admitted to be a freeholder, and no question is made as to his responsibility.
Motion denied.